—Appeal from order, Supreme Court, New York County (Ira Gammerman, J.), entered March 18, 1999, deeming plaintiffs motion to renew and reargue its previously denied motion for summary judgment in lieu of complaint pursuant to CPLR 3213 as one for reargument only and denying it as such, unanimously dismissed, without costs.
Plaintiffs motion, although nominally seeking renewal, did not rely on material facts unknown or unavailable to plaintiff at the time of the original motion (see, Foley v Roche, 68 AD2d 558, 568). Indeed, the purportedly new matter, i.e., certain checks, was always available and could have been included on the original motion had plaintiff made sufficient effort to do so. The instant motion, then, was properly deemed one for reargument only and, as such, is not appealable (Charney v North Jersey Trading Corp., 184 AD2d 409). Concur — Rosenberger, J. P., Williams, Ellerin and Saxe, JJ.